     Case 3:18-cv-02192-X Document 65 Filed 08/13/20                                     Page 1 of 10 PageID 1206



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION
STACY NUSS, as independent            §
administrator of the ESTATE OF CODY   §        CIVIL ACTION NUMBER:
BRITTAIN,                             §              3:18-cv-02192-X
      Plaintiff,                      §
vs.                                   §
                                      §
CITY OF SEVEN POINTS, TEXAS, et al, §
      Defendants.                     §

DEFENDANT MATTHEW GREINER’S REPLY BRIEF TO PLAINTIFF’S RESPONSE
 (ECF 62) TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF 52-53)

         COMES NOW Matthew Greiner, one of the Defendants herein, and files this his Reply

Brief to Plaintiff’s Response (ECF 62) to Defendant’s Motion for Summary Judgment (ECF 52-

53), and would respectfully show the Court as follows:

                                              I. Index to this Reply Brief
I.     Index to this Reply Brief ..................................................................................................... 1

II.    Plaintiff Falsely Concludes that Brittain Displayed Suicidal Tendencies
       and that Greiner “Did Nothing” .......................................................................................... 1

III. Plaintiff Improperly Uses “Collective Knowledge” ............................................................. 7

IV. An Expert Report is Not Proper Evidence in a Qualified Immunity Analysis ....................... 8

V.     Objections to Affidavit of Aubrey Land (Plaintiff’s Exhibit 14) .......................................... 9

           II. Plaintiff Falsely Concludes that Brittain Displayed Suicidal Tendencies
                                 and that Greiner “Did Nothing”

                                                          a. The Facts

         Throughout her Response, Plaintiff repeatedly suggests that Brittain had “several serious

medical problems” that provided Greiner with actual knowledge of Brittain’s alleged suicidal

tendencies. (ECF 62-1, p.p.7-8, 9-10, 40, 41-42) These allegations are categorically not true. At

most, the arguments presented by Plaintiff demonstrate that Brittain was intoxicated and
                                                                  1
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                  Page 2 of 10 PageID 1207



sporadically belligerent and unruly. There were no statements made by Brittain and no actions

taken by Brittain that provided Greiner with actual knowledge that Brittain had suicidal tendencies.

                                      i. Book-In Statement

       During the book-in process, Greiner heard Brittain say that he had “head problems” and/or

was “messed up in the head” or words to that effect. Greiner had no idea what Brittain was referring

to from these statements. (See Appx. p. 2, ¶5) Officer Gomez calmed Brittain down and asked

him all the book-in questions. Brittain answered all the medically related book-in questions “no”,

including “no” to the “suicidal tendencies” question. (See Appx. p. 2, ¶5) Nothing about this

book-in encounter with Brittain placed Greiner (or any reasonable police officer, for that matter)

on actual notice that Brittain had any suicidal tendencies.

                                ii.   Intoxication and Acting Out

       After the book-in process, Officer Gomez told Greiner that he thought Brittain was possibly

on drugs because his eye pupils were pinpoints. This was nothing unusual because individuals who

are intoxicated are frequently arrested and put in jail. This also rationalized, in Greiner’s mind,

why Brittain was acting out and being a little difficult. (See Appx. p. 2, ¶6)

       While Greiner was out on patrol, it was reported to him by Dispatcher Taylor that Brittain

was acting rowdy by yelling and waiving his shirt around and throwing things from his jail cell.

(See Appx. p. 2, ¶9) Greiner called Sgt. Brandon Young and reported what he had been told by

Dispatcher Taylor. Greiner also decided to go to the Police Department in the event Sgt. Young

needed assistance. Upon arrival, he observed Sgt. Young calming Brittain down, and he further

observed Sgt. Young allow Brittain to make a phone call. Greiner did not listen to the phone call.

Brittain was later placed back in the jail cell without incident. (See Appx. p. 2, ¶9)



                                                  2
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                 Page 3 of 10 PageID 1208



                               iii.   Subsequent Calm Demeanor

       In the hours leading up to midnight, Greiner came back to the Police Department several

times. Even though the dispatcher was frequently checking on Brittain, Greiner would walk back

to the jail cell and check on him as well. (See Appx. p. 2, ¶11-12) On each occasion, Greiner noted

that Brittain was fine and not in any kind of distress. After midnight (at 12:32 a.m.), Greiner was

at the Police Department and checked on Brittain again. This time, Greiner noted on the log that

Brittain was “sitting on floor awake, said he’s fine”. (See Appx. p. 2, ¶11-12)

                      iv.   Immediate Response at First Sign of Trouble

       After confirming Brittain’s wellbeing, Greiner left the Police Department to conduct an

interview on another case in Eustace, Texas (about 20 minutes away). (Greiner Appx. p. 2, ¶13)

While in Eustace, Texas, Greiner received a call from the dispatcher alerting him that Brittain had

threatened to harm himself. Greiner confirmed that the dispatcher should request assistance from

Tool Police Department because those officers could reach Brittain faster than Greiner could.

(Greiner Appx. p. 2, ¶13) Indeed, a Tool PD officer arrived in just 5 minutes. (Plaintiff’s Appx.,

p. 381) Thus, at the first indication of trouble, Greiner rendered aid in the best way he could – by

requesting the dispatcher to summon the nearest available officers. (Greiner Appx. p. 2, ¶13)

                                          b. The Law

       The following cases demonstrate that none of the words or actions of Brittain, as a matter

of law, gave Greiner actual knowledge that Brittain had suicidal tendencies. In Branton v. City of

Moss Point, 261 Fed. Appx. 659, 660-661 (5th Cir. 2008), police officers arrested an intoxicated

individual for DWI (1) who fought with the arresting officers, (2) who stated that his arrest would

cause him to "lose his job, home, and everything"; and (3) who made the comment that "his life

was going to be over and that [the officer] might as well shoot him." Shortly after being placed in

                                                 3
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                   Page 4 of 10 PageID 1209



the jail cell, the individual hung himself. Id. at 660. The Fifth Circuit found that:

        even accepting these facts as true, we conclude that this evidence does not
        demonstrate that Appellants had actual knowledge of a substantial risk of suicide.
        People who are violent to others often are not violent to themselves. Therefore,
        unsurprisingly, courts have not considered a detainee fighting with police officers
        as evidence that the detainee was suicidal.

Id. at 661 (citing Lambert v. City of Dumas, 187 F.3d 931, 934, 937-38 (8th Cir. 1999). The Fifth

Circuit further concluded that:

        [w]hile [the individual] also made comments indicating that he was exasperated
        with living, we do not believe that these off-hand, cavalier comments made by
        someone who was intoxicated so significantly alters the calculus that a reasonable
        jury could infer that Appellants had actual knowledge that there was a substantial
        risk that [the individual] would kill himself. Accordingly, we find that the district
        court erred when it denied Appellants' motion for summary judgment.

Id. at 661.

        In Grayson v. Reed, 195 F.3d 692, 694 (4th Cir. 1999), an individual was found “acting

crazy” in a mall restroom. Law enforcement officers arrived, the individual resisted, drugs were

found on his person and he was subsequently arrested. Id. The individual was transported to a

detention center where he acted “irrationally”, had “slurred speech” and continued to physically

resist the officers. Id. Due to his continued violent actions, the individual was placed in a “four-

point restraint” and put in a cell. Id. Very shortly thereafter, the individual stop breathing. Id. He

was taken to the hospital and died the next day. Id. In addressing whether the arresting officer

was deliberately indifferent to the individual’s medical needs, the Fourth Circuit noted that

“deliberate indifference is a very high standard – a showing of mere negligence will not meet it”.

Id. at 695 (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)). “[T]he Constitution is designed

to deal with deprivations of rights, not errors in judgment, even though such errors may have

unfortunate consequences”.        Id. at 696. The Fourth Circuit then addressed the issue of the

individual’s behavior and intoxication by stating:
                                                 4
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                           Page 5 of 10 PageID 1210



            His symptoms hardly distinguish him from the multitude of drug and alcohol
            abusers the police deal with everyday. [The individual] was found in possession of
            drugs while acting irrationally and slurring his speech. However, an officer could
            hardly be faulted under Estelle for believing that [the individual] needed nothing so
            much as to sleep it off. To accept appellant's claim would be to mandate as a
            matter of constitutional law that officers take all criminal suspects under the
            influence of drugs or alcohol to hospital emergency rooms rather than
            detention centers.1 That would be a startling step to take.

Id. at 696.

            In Nunez v. Deviney, 2007 U.S. Dist. LEXIS 51683, p. 2 (N.D. Tex., Fort Worth - 2007),

two police officers arrested an individual for public intoxication and transported him to the city

jail. Upon arrival at about 9:00 p.m., the individual became irritated and combative. Id. Before the

book-in process was complete, the officers placed the individual in a cell to calm down. Id. The

officers removed items from his pockets, but did not remove his shoes or shoelaces. Id. No one

checked on the individual until 6:00 a.m. the next morning. Id. The individual was found hanging

by his shoelaces. Id. The individual’s family sued claiming the officers should have removed his

shoelaces and should have monitored him more closely. Id. at 4-5. The District Court first noted

that although the individual was intoxicated and combative, “this conduct does not, in and of itself,

alert the officers that Nunez was a suicide risk”. Id. at 7 (citing Posey v. Southwestern Bell Tel.

L.P., 430 F. Supp. 2d 616, 623 (N.D. Tex. 2006) (finding hostility and belligerence of detainee

insufficient to establish jail personnel were deliberately indifferent to whether detainee was a

suicide risk). The Nunez court also cited Evans v. City of Marlin, 986 F.2d 104, 107 (5th Cir. 1993)

for the established statement of law that “police personnel are not require to unerringly detect

suicidal tendencies”. “The latter requires the skills of an experienced medical professional



            1
          The Fifth Circuit very recently cited this proposition with approval. See Baldwin v. Dorsey, 964 F.3d 320,
       th
p.11 (5 Cir. 2020).

                                                         5
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                    Page 6 of 10 PageID 1211



with psychiatric training, an ability beyond that required of the average police officer by the

due process clause”. Burns v. Galveston, 905 F.2d 100, 104 (5th Cir. 1990). Second, and

addressing the argument that the individual was “depressed”, the Nunez noted “the concept that

pretrial detainees are commonly depressed when incarcerated is a generality that does not suffice

as the kind of exceptional circumstance or obvious risk that would support an inference that

defendants knew of a substantial risk of harm”. Nunez, 2007 U.S. Dist. LEXIS 51683, p. 8-9.

                   c. Plaintiff Testified Brittain Had No Suicidal Tendencies

        It is certainly disingenuous for Plaintiff to claim Greiner should have recognized Brittain’s

alleged “suicidal tendencies” (during his very limited interaction with him), when she herself did

not. Despite being Brittain’s closet relative, and despite Brittain’s years of reported mental health

issues and street drug use, and despite Brittain’s residency at the House of Benjamin, and despite

the fact that Plaintiff knew Brittain had a “lot of stuff going on in his head”, Plaintiff testified that

she never observed anything, and never heard anything, that made her feel like Brittain had the

potential to commit suicide. (See Appx. p. 17, 30) Brittain never threatened to commit suicide,

never threatened to harm himself, and never demonstrated suicidal tendencies. (See Appx. p. 29-

30) In fact, Plaintiff testified to the opposite - that Brittain was scared of death. (See Appx. p. 30)

              d. Greiner and the Other Officers are Not Medical Professionals

        “Police personnel are not required to unerringly detect suicidal tendencies”. Evans v. City

of Marlin, 986 F.2d 104, 107 (5th Cir. 1993). “The latter requires the skills of an experienced

medical professional with psychiatric training, an ability beyond that required of the average police

officer by the due process clause”. See Burns v. Galveston, 905 F.2d 100, 104 (5th Cir. 1990).

Greiner is not a medical professional with psychiatric training. None of the actions and words of

Brittain, as a matter of law, were indicative of suicidal tendencies to Greiner or any reasonable

                                                   6
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                         Page 7 of 10 PageID 1212



police officer.

                      III. Plaintiff Improperly Uses “Collective Knowledge”

        As set forth in Defendant’s Motion for Summary Judgment, "[t]o show that the right to

medical care has been violated, a plaintiff must establish that 'the official had subjective knowledge

of a substantial risk of serious harm to a pretrial detainee but responded with deliberate

indifference.'" Hines v. Henson, 293 Fed. Appx. 261, 263 (5th Cir. 2008). However, the “subjective

knowledge” prong is that of the officers individually, not collectively. See Meadours v. Ermel, 483

F.3d 417, 421-22 (5th Cir.2007) (“The district court erred in considering the officers' actions

together, and we instruct the court to consider the officers’ actions separately on remand”); see

also Hernandez v. Tex. Dep't of Protective & Regulatory Servs., 380 F.3d 872, 883-84 (5th Cir.

2004) (examining the culpability of each defendant individually to determine if they deprived the

plaintiff of a constitutional right); Stewart v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999) (“each

defendant's subjective deliberate indifference, vel non, must be examined separately”).

        In her Section entitled “[t]he Individual Officers Violated Brittain’s Fourteenth

Amendment Rights”, Plaintiff improperly uses “collective knowledge” upon the individual

Defendants. Plaintiff lumps all the individual Defendants together in her arguments. Repeatedly,

Plaintiff makes a general (often misleading or entirely inaccurate) statement as to all the individual

Defendants, but then only cites to the testimony of one or two Defendants.2 Plaintiff’s use of

“collective knowledge” is improper. Thus, all of Plaintiff’s references to the “collective

knowledge” of the Defendants should be entirely disregarded by the Court.




        2
             Plaintiff also repeatedly claims that “head problems” prevented Brittain from answering book-in
questions. This argument flatly ignores the undisputed testimony that, after Officer Gomez calmed Brittain down,
Brittain answered all the book-in questions. (See Appx. p. 2, ¶5)

                                                       7
  Case 3:18-cv-02192-X Document 65 Filed 08/13/20                 Page 8 of 10 PageID 1213




     IV. An Expert Report is Not Proper Evidence in a Qualified Immunity Analysis

       The defense of qualified immunity involves questions of law, not fact. See Williams v.

Bramer, 180 F.3d 699, 703 (5th Cir.1999) ("objective reasonableness is a matter of law for the

courts to decide, not a matter for the jury."); Elder v. Holloway, 510 U.S. 510, 516 (1994) (holding

that whether a right is clearly established is question of law for the court); Atteberry v. Nocona

Gen. Hosp., 430 F.3d 245, 256 (5th Cir. 2005)("this court has repeatedly held that objective

reasonableness in a qualified immunity context is a question of law for the court to decide, not an

issue of fact."); United States v. Williams, 343 F.3d 423, 435 (5th Cir. 2003) ("[r]easonableness

under the Fourth Amendment or Due Process Clause is a legal conclusion”); Marlin v. Moody Nat'l

Bank, N.A., 248 F. App'x 534, 540-41 (5th Cir. 2007) (expert opinions about a defendant's state of

mind or his culpability are legal conclusions).

       In City & Cnty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1777 (2015), the Supreme

Court rejected the plaintiff’s expert report because “a plaintiff cannot ‘avoi[d] summary judgment

by simply producing an expert’s report that an officer’s conduct leading up to a deadly

confrontation was imprudent, inappropriate, or even reckless.’” Id. (citing Billington v. Smith, 292

F. 3d 1177, 1189 (9th Cir. 2002). While Plaintiff has presented the declaration of Aubrey Land

(Plaintiff’s Exhibit 14) for the proposition that Brittain should have been transported to a mental

health facility, this opinion is nothing more than impermissible 20/20 hindsight. See Graham v.

Connor, 490 U.S. 386, 396 (1989). Consequently, expert testimony offering opinions with respect

to the qualified immunity analysis is improper because it invades the province of the court to

resolve such issues. Johnson v. Ball, 2015 U.S. Dist. LEXIS 29659, p. 5 (E. D. Mo. 2015). For this

reason, the Court should entirely disregard the declaration of Aubrey Land.

                                                  8
     Case 3:18-cv-02192-X Document 65 Filed 08/13/20               Page 9 of 10 PageID 1214



              V. Objections to Affidavit of Aubrey Land (Plaintiff’s Exhibit 14)

         In addition to being improper evidence, Land’s expert report/declaration is fraught with the

following objectionable legal conclusions and misstatements:

1.       Greiner objects to Land’s recitation of “facts” without citing any source for such “facts”.

2.       Greiner objects to Land’s recitation of “facts” and factual conclusions which are not

supported in the record:

         a.     Land states, “Upon his arrest he informed the booking officer, Officer Gomez, that
                he had mental issues...” Plaintiff’s Exh. p. 428. This allegation is absolutely false
                and is wholly unsupported in the evidence.

         b.     Land cites a counselor telling Officer Young that Brittain “showed signs of mental
                disease and needed psychiatric help”. Id. The evidence, however, is that the
                counselor never told Young that Brittain needed psychiatric help or was suicidal or
                needed to be transferred to another facility. The counselor did say that Brittain
                might be showing signs of schizophrenia. (Plaintiff’s Exh. pp. 63-66) It should be
                noted that there is no evidence that the counselor is a mental health professional.

         c.     Land concludes that Brittain “showed multiple signs of suicidal ideations to the
                staff”, without identifying what acts and which staff.

3.       Greiner objects to Land’s improper attempt to attribute the knowledge of one officer to all

officers (i.e. “collective knowledge”). Land constantly opines that a statement made to one officer,

often an unidentified officer, is knowledge of the “staff” or of “Young, Greiner and Bee-Taylor”.

The law is clear that each officer’s knowledge must be analyzed separately and one officer’s

knowledge cannot be attributed to the whole. Hines at 263; Meadows at 421-22.

4.       Greiner objects to Land’s application of the wrong legal standard for qualified immunity.

At times, Land appears to be applying a negligence standard, arguing that Brittain “should have

been transferred” and was “left without proper supervision”. “[N]egligence is and insufficient basis

on which to state a claim....” Hare at 328. At another point, Land asserts that Greiner acted

“intentionally and recklessly”. The subjective standard of deliberate indifference, however, does

                                                  9
 Case 3:18-cv-02192-X Document 65 Filed 08/13/20                  Page 10 of 10 PageID 1215



not apply to an analysis of qualified immunity, which requires analysis based on objective

reasonableness. Id. at 329. Land does not appear to even know the proper legal standard and never

uses the term qualified immunity or objective reasonableness. Having applied the wrong standard,

Land’s opinions are both defective and irrelevant.

5.     To the extent that Land bases opinions on the alleged failure by Greiner to provide suicide

prevention precautions, such opinions should be disregarded. The Supreme Court ruled in 2015

that “an incarcerated person’s right to the proper implementation of adequate suicide prevention

protocols” in not clearly established law. See Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015).

       Greiner requests that the above objections be sustained.

                                      Respectfully submitted,

                                      BOON CALK ECHOLS COLEMAN & GOOLSBY, PLLC
                                      1800 W. Loop 281, Suite 303
                                      Longview, Texas 75604
                                      (903) 759-2200-telephone
                                      (903) 759-3306-facsimile
                                      Email: darren.coleman@boonlaw.com
                                      Email: bradley.echols@boonlaw.com

                                      BY:      Darren K. Coleman
                                              DARREN K. COLEMAN
                                              SBN: 04558570
                                              Attorney-in-Charge
                                              BRADLEY R. ECHOLS
                                              SBN: 06390450

                                      ATTORNEYS FOR DEFENDANT
                                      MATTHEW GREINER

                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument has been forwarded
to all counsel of record via electronic ECF filing on this the 13th day of August 2020.

                                                 Darren K. Coleman
                                              DARREN K. COLEMAN


                                                 10
